Citation Nr: 1760587	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  13-25 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for dysphagia.  

3.  Entitlement to a compensable rating for post-operative hypertrophic tonsil residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen the claim for service connection for hearing loss; denied service connection for dysphagia; and denied an increased rating for post-operative hypertrophic tonsil residuals.  In August 2013, the RO reopened the claim for service connection for hearing loss and denied service connection for bilateral hearing loss.  The Veteran appeared at a June 2017 hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

As to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a September 2013 substantive appeal, the Veteran made contentions which may be reasonably construed as an informal claim for service connection for a thyroid disability.  The issue of entitlement to service connection for a thyroid disability has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over that issue.  That issue is referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

On and after March 24, 2015, claims for VA benefits are to be submitted on the appropriate claims form.  38 C.F.R. § 3.155 (2017).  In a November 2015 written statement, the Veteran made contentions which may be reasonably construed as an informal claim for service connection for laryngitis.  At the June 2017 Board hearing, the Veteran made contentions which may be reasonable construed as a claim for service connection for a bilateral ear disability.  The Veteran should be provided with the appropriate claim form in order to submit claims for service connection for both laryngitis and a bilateral ear disorder if he desires.  

The issue of service connection for dysphagia is remanded to the Agency of Original Jurisdiction.  


FINDING OF FACT

At the June 2017 Board hearing, the Veteran withdrew the appeals from the determination that new and material evidence had not been received to reopen service connection for hearing loss and the denial of a compensable rating for post-operative hypertrophic tonsil residuals.  


CONCLUSIONS OF LAW

1.  The issue of whether new and material evidence had been received to reopen a claim for service connection for hearing loss has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).  

2.  The issue of entitlement to a compensable rating for post-operative hypertrophic tonsil residuals has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

At the June 2017 Board hearing, the Veteran testified that he was "not claiming hearing loss," but rather service connection for a bilateral ear disability manifested by "stuffiness in the ears."  He expressly withdrew the appeal from the denial of a compensable rating for post-operative hypertrophic tonsil residuals.  

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran has effectively withdrawn the appeal from the determination that new and material evidence has not been received to reopen service connection for hearing loss and the denial of a compensable rating for post-operative hypertrophic tonsil residuals.  Therefore, the Board concludes that no allegation of fact or law remains as to those issues and the appeals must be dismissed.  38 U.S.C. § 7105 (2012).  


ORDER

The appeal on the issue of whether new and material evidence has been received to reopen a claim for service connection for hearing loss is dismissed.  

The appeal on the issue of entitlement to a compensable rating for post-operative hypertrophic tonsil residuals is dismissed.  


REMAND

The Veteran asserts that service connection for dysphagia is warranted as the claimed disability was incurred secondary to an active service-related thyroid disability.  Because of the nature of the Veteran's contentions, the Board finds that the certified issue of service connection for dysphagia is inextricably intertwined with the referred issue of service connection for a thyroid disability and an ear disability manifested by stuffiness of the ears.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the previously referred issues of entitlement to service connection for a thyroid disability and, if a formal claim is received, the claim for service connection for a bilateral ear disability manifested by stuffiness of the ears.  The Veteran and accredited representative should be informed in writing of the resulting decision and associated appellate rights.  An issue is not on appeal unless there is both a notice of disagreement and a substantive appeal as to the issue.  

2.  Then readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


